Citation Nr: 1505588	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-00 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cardiovascular disability.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In February 2013 the Veteran testified before the undersigned at a Travel Board hearing held at the RO.  A transcript of that hearing is of record.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the February 2013 Travel Board hearing before the undersigned and in a September 2013 written statement, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of his desire to withdraw his appeal for the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cardiovascular disability and entitlement service connection for hypertension.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cardiovascular disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to service connection for hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appellant, at the February 2013 Travel Board hearing and in correspondence received by VA in September 2013, has withdrawn this appeal of the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cardiovascular disability and entitlement to service connection for hypertension.  Such withdrawal is effective the date the letter was received at the Board.  38 C.F.R. § 20.204(b)(3).  Accordingly, the Board does not have jurisdiction to review the appeal of these issues.






ORDER

The appeal for the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for cardiovascular disability is dismissed.

The appeal for the issue of entitlement to service connection for hypertension is dismissed.


REMAND

After review of the record, the Board finds that it is incomplete.  Notably, the claims file contains no records prior to a January 2004 rating decision which reopened but denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disability on the merits.  (The Veterans Management Benefits System (VBMS) file and the Virtual VA file were reviewed, and neither contains any documents prior to January 2004.)  The paper claims file does contain a formal finding of unavailability of the service treatment records; however, importantly, the January 2004 rating decision reflects that the service treatment records were of record and considered at the time of the January 2004 rating decision.  Moreover, the January 2004 rating decision denying reopening of the claim refers to a previous rating decision (dated in January 1986) which denied the Veteran's claim for service connection for a nervous or psychiatric condition.  Aside from the October 2011 formal finding of unavailability of the service treatment records and an October 2010 letter to the Veteran informing him that his service treatment records are unavailable, the current record does not reflect that a search was conducted to locate these missing records (all records prior to January 2004) and the Veteran does not appear to have been informed that any such records were missing or that he should submit them if he has them in his possession.  The Board therefore concludes that a remand is required in order for the RO/AMC to conduct a complete search for the missing documents (all records/documents prior to January 2004), including the Veteran's service personnel record.  (Importantly, the service personnel records are not currently of record, and no formal finding of unavailability of such records has yet been made.  As mentioned at the Travel Board hearing, the service personnel records could shed some light on whether any work performance deteriorated after the occurrence of the Veteran's alleged stressor).

If it is determined that an entire claims file has been lost, or the remaining documents (dated prior to January 2004) cannot be located, as provided for in M21-1MR, additional efforts should be made to rebuild the claims file.  In that regard, it is not clear whether the RO searched for all available rating decisions, statements of the case, supplemental statements of the case, prior Board decisions, Court Orders, Joint Motions for Remand, Briefs, VA treatment records, or prior VA examinations, as those documents are not associated with the claims file.  Accordingly, the RO should again conduct a search for all available evidence, including any rating decisions, statements of the case, supplemental statements of the case, prior Board decisions, Court Orders, Joint Motions for Remand, Briefs, VA treatment records, or prior VA examinations, which may be relevant to the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Undertake all appropriate action to locate and obtain any additional records in this case dating prior to the January 2004 rating decision reopening but denying service connection for an acquired psychiatric disability, to include all appropriate action to obtain the Veteran's service personnel records.  

If these records are not found, or if it is determined that a claims file is lost, the RO/AMC should take all procedurally appropriate actions to rebuild the Veteran's original claims file in accordance with M21-1MR, Part III, Chapter 4, including associating all past rating decisions, statements of the case, supplemental statements of the case, prior Board decisions, Court Orders, Joint Motions for Remand, Briefs, VA treatment records, VA examination reports, or other evidence with the rebuilt claims file.  Associate all pertinent documentation and inquiries with the claims file.  Document all attempts to secure the Veteran's original claims file.  Notify the Veteran and his representative of all efforts and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  For any unavailable U.S. Government records, to include the Veteran's service treatment records, the RO must indicate in writing that further attempts to locate or obtain such records would be futile.  The Veteran and his representative must then be given an opportunity to respond.

2.  Then, readjudicate the claim.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


